            Case 1:20-cv-04441-LLS Document 4 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOSHE AVRAMHAM, also known as Marvin
Arnold Pollack, on behalf of Flores, Mr.; MR.
FLORES,

                                Plaintiffs,                      20-CV-4441 (LLS)

                    -against-                                    CIVIL JUDGMENT

THE GVENT STATE OF N.Y., et al.,

                                Defendants.

         Pursuant to the order issued July 14, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The dismissal is without prejudice to any claims Flores may assert

on his own behalf or through a duly appointed representative, or a guardian ad litem or next

friend who is an attorney or represented by an attorney.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff Avramham and note service on the docket.

SO ORDERED.

Dated:     July 14, 2020
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
